Case 2:20-cv-00306-JCM-NJK Document
Case 2:20-cv-00306-JCM-NJK Document 23
                                    24 Filed
                                       Filed 09/11/20
                                             09/18/20 Page
                                                      Page 1
                                                           1 of
                                                             of 2
                                                                2
Case 2:20-cv-00306-JCM-NJK Document
Case 2:20-cv-00306-JCM-NJK Document 23
                                    24 Filed
                                       Filed 09/11/20
                                             09/18/20 Page
                                                      Page 2
                                                           2 of
                                                             of 2
                                                                2




              September 18, 2020.
